DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Glenn Seager on 3/29/2022
The application has been amended as follows: 
It is noted that the election on 01/21/2022, which elected invention 1 , claims 11-21, without traverse that appears to be in error.  It should have been elected as invention 2, claims 11-21, without traversed as confirmed by applicant’s counsel on 3/29/2022.
This application is in condition for allowance except for the presence of claims 2-10 directed to invention non-elected without traversed on 1/21/2022.  Accordingly, claims 2-10 have been cancelled.
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination recited in the claim including an occlusive implant system comprising a core wire having a threaded member disposed at a distal end thereof, and a medical implant having an expandable frame, an occlusive element disposed on the expandable frame, and a threaded insert coupled to a proximal portion of the expandable frame; wherein the threaded member is removably coupled to the threaded insert, wherein a proximal-most extent of the threaded insert is substantially coplanar with a plane defined by three or more proximal-most extents of the expandable frame in an expanded configuration, wherein a proximal portion of the occlusive element is substantially coplanar with the proximal most extent of the threaded insert and the plane defined by the proximal-most extent of the expandable frame in the expanded configuration.  Further, the closest prior art: Clark et al U.S 2013/0138138, fail to teach or render obvious an occlusive implant system that discloses an identical invention in as great detail with the elements arranged as recited in claim 11.  For-example, Clark et al teach a catheter 100 as disclosed in fig. 21a that has a core wire/a plunger (not shown, see paragraph 73); an implant/occlusion device, fig. 12, see paragraph 40 with a frame work 10.  There is, however no references or combination of references that discloses an occlusive implant system comprising a core wire having a threaded member disposed at a distal end thereof, and a medical implant having an expandable frame, an occlusive element disposed on the expandable frame, and a threaded insert coupled to a proximal portion of the expandable frame; wherein the threaded member is removably coupled to the threaded insert, wherein a proximal-most extent of the threaded insert is substantially coplanar with a plane defined by three or more proximal-most extents of the expandable frame in an expanded configuration, wherein a proximal portion of the occlusive element is substantially coplanar with the proximal most extent of the threaded insert and the plane defined by the proximal-most extent of the expandable frame in the expanded configuration.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771